     Case 8:19-cr-00061-JVS Document 810-1 Filed 09/13/21 Page 1 of 2 Page ID #:17791



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4     Assistant United States Attorney
      Major Frauds Section
5          1100 United States Courthouse
           312 North Spring Street
6          Los Angeles, California 90012
           Telephone: (213) 894-2435
7          Facsimile: (213) 894-6269
           Email:     Alex.Wyman@usdoj.gov
8
      BRETT A. SAGEL (Cal. Bar No. 243918)
9     Assistant United States Attorney
           Ronald Reagan Federal Building
10         411 West Fourth Street, Suite 8000
           Santa Ana, California 92701
11         Telephone: (714) 338-3598
           Facsimile: (714) 338-3708
12         Email:      Brett.Sagel@usdoj.gov

13    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
14
                               UNITED STATES DISTRICT COURT
15
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
      UNITED STATES OF AMERICA,                 No. CR 19-061-JVS
17
                 Plaintiff,                     [PROPOSED] ORDER SETTING A
18                                              BRIEFING SCHEDULE ON GOVERNMENT’S
                       v.                       MOTION FOR AN ORDER THAT DEFENDANT
19                                              IDENTIFY ANY FURTHER MATERIAL ON
      MICHAEL JOHN AVENATTI,                    THE EAGAN AVENATTI SERVERS
20                                              REQUESTED BY THE DEFENSE BY
                 Defendant.                     OCTOBER 12, 2021
21

22

23

24          FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED that the government’s

25    Ex Parte Application for an Order Setting a Briefing Schedule on

26    Government’s Motion for an Order that Defendant Identify Any Further

27    Material on the Eagan Avenatti Servers Requested by the Defense by

28    October 12, 2021, is GRANTED.
     Case 8:19-cr-00061-JVS Document 810-1 Filed 09/13/21 Page 2 of 2 Page ID #:17792



1            Defendant’s opposition to the government’s motion shall be filed

2     by September 20, 2021.      The government’s reply, if any, shall be

3     filed by September 24, 2021.        The hearing on the motion shall take

4     place at 9:00 AM on October 4, 2021.

5            IT IS SO ORDERED.

6

7     DATE                                     HONORABLE JAMES V. SELNA
                                               UNITED STATES DISTRICT JUDGE
8
      Presented by:
9
           /s/
10    BRETT A. SAGEL
      ALEXANDER C.K. WYMAN
11    Assistant United States Attorneys

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
